Case: 16-41202      Document: 00514118763         Page: 1    Date Filed: 08/16/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals

                                    No. 16-41202
                                                                                  Fifth Circuit

                                                                                FILED
                                  Summary Calendar                        August 16, 2017
                                                                           Lyle W. Cayce
UNITED STATES OF AMERICA,                                                       Clerk


                                                 Plaintiff-Appellee

v.

RAMON CARRILLO-HERNANDEZ, also known as Cesar Garcia-Rodriguez,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 1:16-CR-110-1


Before KING, ELROD, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       Ramon Carrillo-Hernandez pleaded guilty to being an alien unlawfully
found in the United States after a previous deportation subsequent to an
aggravated felony conviction. The district court sentenced him to 48 months
of imprisonment and a three-year term of supervised release. At sentencing,
the district court recommended that Carrillo-Hernandez participate in an
alcohol abuse treatment program while in prison. The written judgment,


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-41202    Document: 00514118763     Page: 2   Date Filed: 08/16/2017


                                 No. 16-41202

however, recommended that he participate “in an alcohol and/or drug abuse
evaluation and treatment program.” Carrillo-Hernandez contends that the
written judgment’s deviation from the oral pronouncement is a clerical error
and asks this court to remand the case to the district court for a correction of
the judgment under Federal Rule of Criminal Procedure 36. We AFFIRM and
REMAND to the district court for correction of this clerical error. See FED.
R. CRIM. P. 36; United States v. Mudd, 685 F.3d 473, 480 (5th Cir. 2012).




                                       2